DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/025961 filed on July 2, 2018 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1, 10 and 19 have been amended. Claims 21, 23 and 25 have been cancelled.  Claims are 1-20, 22, 24 and 26 are pending, of which claims 1-20, 22, 24 and 26 are rejected under 103.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 14, 2021 was filed after the mailing date of the Application on July 2, 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9-11, 18, 19, 22, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US Patent Application 2017/0214550) in view of Chauvet (US Patent Application 2018/0024537) in view of Jeong (US Patent Application 2017/0344289) in view of Silverman (US Patent Application 2009/0300419 A1) and further in view of Peng (US Patent Application 2017/0364423 A1).

Claim 1, Kumar teaches a system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers (View Kumar ¶ 113; processor, storage), to cause the one or more computers to perform operations comprising: initiating a plurality of primary containers (View Kumar ¶ 6, 31; containers), wherein each segment of the database is stored on a respective storage volume of a plurality of storage volumes (View Kumar ¶ 6, 31; database), and wherein each storage volume of the plurality of storage volumes is mounted on a respective primary container of the plurality of primary containers (View Kumar ¶ 43, 101; persist state of container); detecting a failure of a first primary container of the plurality of primary containers that implements a first segment instance (View Kumar ¶ 45; failure of primary container); and in response to the detection, performing a recovery process that switches the assignment of the first database segment from the failed first primary container to a first standby container of the plurality of standby containers (View Kumar ¶ 45; backup services).

Kumar does not explicitly teach wherein each primary container implements a respective a database segment instance of a distributed database, and wherein each primary container is assigned to a respective database segment that is stored on a respective storage volumes; initiating a plurality of standby containers that are each configured to implement a respective database segment instance for the database when a database segment previously assigned to a primary container is reassigned to the standby container; recover process comprises: unmounting, from the failed first primary container, a first storage volume storing the first database segment, mounting the first storage volume on the first standby container; wherein each database segment instance is configured to process queries for a respective database segment; reconfiguring the system so that the system processes queries for the first database segment using a second database segment instance implemented by the first standby container instead of the failed first container.


(View Chauvet ¶ 31; plurality of containers), and wherein each primary container is assigned to a respective database segment that is stored on a respective storage volumes (View Chauvet ¶ 31; database); initiating a plurality of standby containers that are each configured to implement a respective database segment instance for the database when a database segment previously assigned to a primary container is reassigned to the standby container (View Chauvet ¶ 196; standby containers)

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kumar with wherein each primary container implements a respective a database segment instance of a distributed database, and wherein each primary container is assigned to a respective database segment that is stored on a respective storage volumes; initiating a plurality of standby containers that are each configured to implement a respective database segment instance for the database when a database segment previously assigned to a primary container is reassigned to the standby container since it is known in the art that a plurality of primary and standby containers can be used (View Chauvet ¶ 31, 196).  Such modification would have allowed a standby container can be initiated to process database queries.

 unmounting, from the failed first primary container, a first storage volume storing the first database segment, mounting the first storage volume on the first standby container; wherein each database segment instance is configured to process queries for a respective database segment; reconfiguring the system so that the system processes queries for the first database segment using a second database segment instance implemented by the first standby container instead of the failed first container.

However, Jeong teaches the recover process comprises: unmounting, from the failed first primary container, a first storage volume storing the first database segment (View Jeong ¶ 19, 40; replacing container image), mounting the first storage volume on the first standby container (View Jeong ¶ 5, 56; correcting container image).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with unmounting, from the failed first  mounting the first storage volume on the first standby container since it is known in the art that a container can be reconfigured (View Jeong ¶ 58).  Such modification would have allowed a container to be failed over.

The combination of teachings above do not explicitly teach wherein each database segment instance is configured to process queries for a respective database segment; reconfiguring the system so that the system processes queries for the first database segment using a second database segment instance implemented by the first standby container instead of the failed first container.

However, Silverman teaches wherein each database segment instance is configured to process queries for a respective database segment (View Silverman ¶ 45, 106; messaging component identifies plurality of database instances to which queries should be addressed).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with wherein each database segment instance is configured to process queries for a respective database segment since it is known in the art that a query can be processed for a database segment (View Silverman ¶ 45, 106).  Such modification would have allowed each database segment to receive a query.

The combination of teachings above do not explicitly teach reconfiguring the system so that the system processes queries for the first database segment using a second database segment instance implemented by the first standby container instead of the failed first container.

However, Peng teaches reconfiguring the system so that the system processes queries for the first database segment using a second database segment instance implemented by the first standby container instead of the failed first container (View Peng ¶ 113, 130; use configuration information to failover container packaged with application instance).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with reconfiguring the system so that the system processes queries for the first database segment using a second database segment instance implemented by the first standby container instead of the failed first container since it is known in the art that a queries can be rerouted (View Peng ¶ 113, 130).  Such modification would have allowed a query to be rerouted to a second database segment.

Claim 10 is the method corresponding to the system of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.
Claim 19 is the medium corresponding to the system of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Jeong further teaches reconfiguring the system comprises assigning the first standby container to process queries for the first database segment by communicating with the first standby container instead of with the failed first container (View Jeong ¶ 58; container restart).

Claim 11 is the method corresponding to the system of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 1.  Jeong further teaches unmounting, from the failed first primary container, the (View Jeong ¶ 55, 56; correct container image).

Claim 18 is the method corresponding to the system of Claim 9 and is therefore rejected under the same reasons set forth in the rejection of Claim 9.

Claim 22, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach performing the recovery process further comprises assigning the first standby container to process queries for data in the first database segment.

However, Jeong teaches performing the recovery process further comprises assigning the standby container to process queries for data in the first database segment (View Jeong ¶ 58; container restart).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with performing the recovery process further comprises assigning the first standby container to process queries for data in the first database segment since it is known in the art that a container can be reassigned (View Jeong ¶ 58).  Such modification would have allowed a standby container to be used instead of a primary container.

Claim 24 is the method corresponding to the system of Claim 22 and is therefore rejected under the same reasons set forth in the rejection of Claim 22.
Claim 26 is the medium corresponding to the system of Claim 22 and is therefore rejected under the same reasons set forth in the rejection of Claim 22.

Claim(s) 3, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US Patent Application 2017/0214550) in view of Chauvet (US Patent Application 2018/0024537) in view of Jeong (US Patent Application 2017/0344289) in view of Silverman (US Patent Application 2009/0300419 A1) in view of Peng (US Patent Application 2017/0364423 A1) and further in view of Shimoga Manjunatha (US Patent Application 2019/0306022).

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings do not explicitly teach a master processes queries by communicating through a respective load balancer for each segment of the plurality of database segments, and wherein reconfiguring the system comprises directing a first load balancer for the first database segment to direct queries to the first standby container instead of the failed first container.
(View Shimoga Manjunatha ¶ 18; load balancing), and wherein reconfiguring the system comprises directing a first load balancer for the first database segment to direct queries to the first standby container instead of the failed first container (View Shimoga Manjunatha ¶ 18; container cluster management).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with a master processes queries by communicating through a respective load balancer for each segment of the plurality of database segments, and wherein reconfiguring the system comprises directing a first load balancer for the first database segment to direct queries to the first standby container instead of the failed first container since it is known in the art that cluster can be managed for load balancing (View Shimoga Manjunatha ¶ 18).  Such modification would have allowed containers to be managed.

Claim 12 is the method corresponding to the system of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.
Claim 20 is the medium corresponding to the system of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.


Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US Patent Application 2017/0214550) in view of Chauvet (US Patent Application 2018/0024537) in view of Jeong (US Patent Application 2017/0344289) in view of Silverman (US Patent Application 2009/0300419 A1) in view of Peng (US Patent Application 2017/0364423 A1) and further in view of Robinson (US Patent Application 2010/0122248).

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings do not explicitly teach a count of primary containers in the plurality of primary containers is equal to a count of storage volumes in the plurality of storage volumes, and wherein each storage volume is mounted in a single primary container.

However, Robinson teaches a count of primary containers in the plurality of primary containers is equal to a count of storage volumes in the plurality of storage volumes, and wherein each storage volume is mounted in a single primary container (View Robinson ¶ 22; map storage containers).

(View Robinson ¶ 22).  Such modification would have allowed storage containers to be equal to the storage volume.

Claim 13 is the method corresponding to the system of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US Patent Application 2017/0214550) in view of Chauvet (US Patent Application 2018/0024537) in view of Jeong (US Patent Application 2017/0344289) in view of Silverman (US Patent Application 2009/0300419 A1) in view of Peng (US Patent Application 2017/0364423 A1) and further in view of Gaydos (US Patent Application 2018/0192327).

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings do not explicitly teach a count of standby containers in the 
However, Gaydos teaches a count of standby containers in the pool of standby containers is less than a count of primary containers in the plurality of primary containers (View Gaydos ¶ 35, 47, 65; pool of backup containers).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with a count of standby containers in the pool of standby containers is less than a count of primary containers in the plurality of primary containers since it is known in the art that a pool of standby containers can be available (View Gaydos ¶ 35, 47, 65).  Such modification would have allowed less standby containers to be available than primary containers.

Claim 14 is the method corresponding to the system of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.

Claim(s) 6, 7, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US Patent Application 2017/0214550) in view of Chauvet (US Patent Application 2018/0024537) in view of Jeong (US Patent Application 2017/0344289) in view of Silverman (US Patent Application 2009/0300419 A1) in view .

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings do not explicitly teach each of the plurality of storage volumes comprises a redundant array of independent disks.

However, Goel teaches each of the plurality of storage volumes comprises a redundant array of independent disks (View Goel ¶ 34; RAID).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with each of the plurality of storage volumes comprises a redundant array of independent disks since it is known in the art that storage containers can be implemented in a RAID architecture (View Goel ¶ 34).  Such modification would have allowed a RAID architecture to be implemented for the primary and standby containers.

Claim 15 is the method corresponding to the system of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings do not explicitly teach adding a new standby container to the standby container pool.
However, Goel teaches adding a new standby container to the standby container pool (View Goel ¶ 34; manage storage pool).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with adding a new standby container to the plurality of standby containers to replace the standby container of the plurality of standby containers since it is known in the art that storage containers can be added to a pool (View Goel ¶ 34).  Such modification would have allowed stand by containers to be added to a pool of standby containers.

Claim 16 is the method corresponding to the system of Claim 7 and is therefore rejected under the same reasons set forth in the rejection of Claim 7.

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US Patent Application 2017/0214550) in view of Chauvet (US Patent Application 2018/0024537) in view of Jeong (US Patent Application 2017/0344289) in .

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings do not explicitly teach each of the plurality of standby containers is allocated a similar amount of computing resources as each of the plurality of primary containers.

However, Patgar teaches each of the plurality of standby containers is allocated a similar amount of computing resources as each of the plurality of primary containers (View Patgar ¶ 34; allocate resources).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with each of the plurality of standby containers is allocated a similar amount of computing resources as each of the plurality of primary containers since it is known in the art that resources can be allocated (View Patgar ¶ 34).  Such modification would have allowed the primary and standby containers to have the same amount of resources.

.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Ngo et al. (U.S. Patent Application No. 2019/0102265) teaches container failover.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAI E BUTLER/Primary Examiner, Art Unit 2114